DETAILED ACTION
This office action is in response to the amendments filed on 12/28/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 12/28/2020, responding to the office action mailed 9/30/2020, have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, currently pending in this application are claims 1-16 and 22.
Allowable Subject Matter
Claims 1-16 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-16 and 22 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1, the claimed invention requires a semiconductor package, comprising a first component comprising a plurality of first dies stacked on top of each other, each of the first dies comprising at least one side surface and an electrical contact exposed on the side surface and terminating at the side surface, and the plurality of first dies aligned so that the corresponding side surfaces of all first dies are substantially coplanar with respect to each other to form a common sidewall; a first conductive pattern formed over the sidewall, at least one second component; and a second conductive pattern formed on a surface of the second 
The combination Cheah (US 2016/0005718) in view of Lee (US 2014/0264611) teach most aspects of the present invention. However, the combination of references fail to teach features of the first conductive pattern comprising: a first portion comprised of two or more sections in contact with the sidewall and electrically coupled to the electrical contacts of the plurality of first dies, and a second portion comprised of one or more second sections between each of the two or more sections of the first portion, the one or more second sections spaced away from the sidewall.
Furthermore, with respect to claim 13, the claimed invention requires a semiconductor system, comprising: a plurality of components comprising components aligned with each other in three orthogonal directions and physically and electrically interconnected by opposing conductive patterns disposed on opposing surfaces of adjacent components, each component comprising a plurality of dies stacked on top of each other, the sidewall conductive patterns electrically interconnecting the plurality of dies in the respective components, and terminal conductive patterns formed on terminal surfaces of the respective components.
The combination Cheah (US 2016/0005718) in view of Lee (US 2014/0264611) teach most aspects of the present invention. However, the combination of references fail to teach features of the dies in the stack are dimensioned and aligned so that corresponding side surfaces of all dies are substantially coplanar with respect to each other to form four common sidewalls, wherein the conductive patterns comprise sidewall 
Lastly, with respect to claim 22, the claimed invention requires a semiconductor package, comprising: a first component comprising a plurality of first dies stacked on top of each other, each of the first dies comprising at least one side surface and first means, exposed on the side surface, for transferring electrical signals to and from each of the first dies, and the plurality of first dies aligned so that the corresponding side surfaces of all first dies are substantially coplanar with respect to each other to form a common sidewall; second means for electrically interconnecting the first means of the plurality of first dies, at least one second component including a plurality of dies having third means for transferring electrical signals to and from each of the plurality of dies of the at least one second component; and fourth means, formed on a surface of the at least one second component, for electrically interconnecting the second means of the plurality of first dies and the third means of the second plurality of dies.
The combination Cheah (US 2016/0005718) in view of Lee (US 2014/0264611) teach most aspects of the present invention. However, the combination of references fail to teach features of the second means comprising: a first portion comprised of two or more sections in contact with the sidewall and electrically coupled to the electrical contacts of the plurality of first dies, and a second portion comprised of one or more second sections between each of the two or more sections of the first portion, the one or more second sections spaced away from the sidewall.

As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
With respect to claims 1; features of the first conductive pattern comprising: a first portion comprised of two or more sections in contact with the sidewall and electrically coupled to the electrical contacts of the plurality of first dies, and a second portion comprised of one or more second sections between each of the two or more sections of the first portion, the one or more second sections spaced away from the sidewall
With respect to claims 13; features of the dies in the stack are dimensioned and aligned so that corresponding side surfaces of all dies are substantially coplanar with respect to each other to form four common sidewalls, wherein the conductive patterns comprise sidewall conductive patterns formed over the respective sidewalls of components and at least partially spaced away from the respective sidewalls
With respect to claims 22; features of the second means comprising: a first portion comprised of two or more sections in contact with the sidewall and electrically coupled to the electrical contacts of the plurality of first dies, and a second portion comprised of one or more second sections between each of the two or more sections of the first portion, the one or more second sections spaced away from the sidewall
Therefore, this application is in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        /Q. B./
Examiner, Art Unit 2814